Citation Nr: 0516107	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed sleep 
apnea.  

2.  Entitlement to service connection for claimed 
hypertension to include as secondary to service-connected 
depression with bipolar disorder.  




REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to December 
1988.  

The case comes to the Veterans' Board of Appeals (Board) on 
appeal from a November 2002 decision by the RO.  

By a March 2005 rating decision, the RO granted service 
connection for depression with bipolar disorder.  As the full 
benefit sought has been granted, this matter is no longer 
before the Board for the purpose of appellate review.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The Board notes that the veteran failed to appear for a 
hearing scheduled for August 2003.  

The issue of service connection for hypertension to include 
as secondary to the service-connected depression with bipolar 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested sleep apnea 
in service of for many years thereafter.  

2.  The currently demonstrated sleep apnea is not shown to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by sleep apnea is not due 
to disease or injury that was incurred in or aggravated by 
the active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
veterans law judge.  The veteran did not appear for his 
scheduled hearing.  

Further, by the February 2002 and June 2004 letters, the 
January 2003 Statement of the Case, and the March 2005 
Supplemental Statement of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
the foregoing letters and March 2005 Supplemental Statement 
of the Case regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO sought VA treatment records as 
well as specified private medical records.  The veteran was 
also afforded a relevant VA medical examination.  

The Board, based on the foregoing discussion, concludes that 
VA's statutory duties to assist and notify the veteran have 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

In September 1979, during service, tonsillitis, sinusitis and 
bronchitis were diagnosed pursuant to the veteran's 
complaints of shortness of breath, chest congestion and cold 
symptoms.  

On November 1983 report of medical history, the veteran 
complained of having shortness of breath.  When questioned, 
the veteran indicated shortness of breath with exertion or 
when smoking a lot.  He had no other complaints or problems 
regarding shortness of breath.  

On July 1985 report of medical history, the veteran noted 
sinusitis and hay fever and frequent trouble sleeping.  The 
veteran also reported having depression.  On the 
corresponding medical examination report, the examiner did 
not note a diagnosis of sleep apnea.  

In December 1988, the veteran reported having ear, nose and 
throat trouble, hay fever, shortness of breath, "high or 
low" blood pressure, frequent trouble sleeping and symptoms 
of depression.  

The examiner diagnosed seasonal rhinitis, occasional 
shortness of breath with exercise, "hypertension in the 
past," and depression with personality disorder.  The 
corresponding medical examination report did not reflect a 
diagnosis of sleep apnea.  

A July 2001 private medical notation revealed a diagnosis of 
hypertension and insomnia.  

In December 2001, the veteran filed a claim of service 
connection for hypertension, "sleep disorder," and 
depression.  

A December 2001 sleep polysomnograph indicated loud snoring 
following sleep onset.  Following the study, obstructive 
sleep apnea was diagnosed.  

On October 2004 VA medical examination, the veteran reported 
having had poor sleep since his 20's as well as snoring.  

On examination, his head, eyes, ears, nose and throat were 
normal.  His heart sounds were rapid, but otherwise normal.  
The lungs were normal.  

On examination and review of the record including the service 
medical records, the examiner diagnosed hypertension and 
sleep apnea.  On the basis of examination and review of the 
record, the examiner opined that, because his review failed 
to demonstrate diagnosis or treatment for sleep disturbance 
in service, sleep apnea should not be considered service 
connected.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Sleep apnea

Regarding the claimed sleep apnea, the medical evidence fails 
to establish a nexus between that disorder and any event or 
incident of service.  Indeed, on October 2004 medical 
examination report, the examiner concluded based upon 
comprehensive physical examination and review of the record 
in its entirety that there was no relationship between sleep 
apnea and service.  

In the absence of a demonstrable link between a present 
disorder and service, service connection cannot be granted.  
38 C.F.R. § 3.303.  Thus, service connection for sleep apnea 
is denied.  Id.  

The Board notes that although the veteran complained of sleep 
trouble in service, such complaints were always voiced in 
connection with complaints of depression.  As well, the 
veteran at various times complained of shortness of breath 
either with exercise or excessive smoking.  

However, at no time was sleep apnea diagnosed, and the 
service medical records do not suggest that his complaints of 
sleep disturbance by themselves were specific manifestations 
reflecting the onset of sleep apnea.  

The Board is cognizant of the veteran's assertions regarding 
the etiology of his sleep apnea.  The veteran, however, is 
not shown to be competent to render medical opinions upon 
which the Board may rely.  See Espiritu, supra.  No competent 
evidence has bee submitted to support the veteran's lay 
assertions or to otherwise show that the sleep apnea is 
caused or aggravated by his service-connected disability.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for sleep apnea.  Pursuant to a comprehensive 
medical examination in October 2004, a VA examiner opined 
that the veteran's sleep apnea was unrelated to service.  
There is no competent medical evidence to the contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER

Service connection for sleep apnea is denied.  



REMAND

The veteran has been granted service connection for 
depression with bipolar disability.  He asserts that his 
hypertension is etiologically linked to his service-connected 
acquired psychiatric disorder and has submitted information 
gleaned from the Internet discussing the interplay between 
depression and hypertension.  The veteran recently has 
submitted evidence to support his assertions of secondary 
service connection that must be initially considered in 
connection with any readjudication of his claim by the RO.  

The veteran has also reported having had episodes of elevated 
blood pressure during service.  

The RO must schedule a VA medical examination to determine 
whether the veteran's hypertension is etiologically related 
to his service-connected acquired psychiatric disorder or any 
event or incident of his service.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
contact the veteran and ask him to 
provide information referable to 
treatment received for his claimed 
hypertension since service.  Based on his 
response, the RO should attempt to obtain 
copies of records from identified 
treatment source.  

2.  The RO should schedule a VA medical 
examination to ascertain the nature and 
likely etiology of the veteran's claimed 
hypertension.  The examiner should review 
the claims file prior to the examination 
of the veteran and the examiner must 
indicate in the examination report 
whether the claims file was reviewed.  
Based on his/her review of the case, the 
examiner must assess whether the 
veteran's hypertension is related to his 
service-connected depression with bipolar 
disorder.  That is, the examiner must 
provide an opinion regarding whether the 
veteran's hypertension is either caused 
or aggravated by his service-connected 
acquired psychiatric disorder.  A 
rationale for all conclusions must be 
provided.  

3.  Then, following completion of the 
requested development and any other 
action deemed appropriate, the RO should 
undertake to review and readjudicate the 
veteran's claim for service connection.  
If any benefit sought on appeal in this 
regard remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


